Citation Nr: 1536195	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected chronic dry eye condition, residual of Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from July 1984 to July 1988. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran, in her January 2010 Substantive Appeal, declined to be heard by the Board as to the issue of entitlement to a compensable rating service-connected chronic dry eye condition, residual of Sjogren's syndrome. However, by a February 2015 additional Substantive Appeal, she elected to be heard by the Board at the RO. In a July 2015 response to a July 2015 letter as to her hearing options, she again asserted that she desired a Travel Board hearing. A claimant has a right to a hearing on appeal, including requests for a hearing conducted by a member of the Board. See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2015). Thus, on remand, the AMC/RO must schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board. Notify the Veteran and her representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




